Citation Nr: 1034974	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  09-18 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1987 to February 1988, 
September 1988 to May 1995, and from September 2005 to March 
2007, in addition to service in the National Guard.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

In August 2009 the Veteran testified before a RO hearing officer.  
A transcript has been incorporated into the record.  In June 2010 
the Veteran testified before the undersigned at a travel board 
hearing held at the RO.  A transcript has also been incorporated 
into the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board observes that the Veteran was discharged from service 
in March 2007.  A review of the Veteran's more recent service 
treatment records (2006-2007), though somewhat scattered in the 
record, finds that the Veteran reported in December 2006 that he 
had difficulty sleeping.  See December 2006 Short-Stay 
Assessment.  The Veteran's December 2006 Report of Medical 
Examination for separation includes an observation by the 
examiner to discuss his sleep hygiene.  The Veteran reported 
difficulty sleeping again in February 2007 and dated the onset as 
being in November 2006, following his knee surgery.  The treating 
physician in February 2007 prescribed the Veteran Ambien, a sleep 
aide.  In a Post-Deployment Health Assessment, dated February 
2007, the Veteran again reported difficulty sleeping.  Scattered 
in these 2007 records are references to the Veteran seeking a 
mental health consultation for his sleep difficulties, though no 
report of record contains an evaluation from a mental health 
clinic.  Outstanding service treatment reports must be obtained 
and added to the claims file.  

Post-service, the Veteran continued to complain of sleep 
difficulties.  Following his claim, he was afforded an October 
2007 general medical VA examination.  This examination concluded 
with noting a history of sleep impairment, though the examiner 
deferred a diagnosis of sleep disturbance to the scheduled VA 
PTSD examination.  The Veteran was afforded a VA PTSD 
examination, dated earlier than the general medical examination.  
The PTSD VA examiner also noted the Veteran suffered from sleep 
impairment with chronic symptoms; however for Axis III the 
examiner deferred to "medical staff".

VA treatment records dated April 2008, some 13 months following 
discharge, include a diagnosis of obstructive sleep apnea after 
an accident the Veteran had falling asleep while he was driving.  
The April 2008 treatment report included in its history the 
Veteran's complaint of suffering sleep problems since 2006.  
Later that some month, an April 2008 VA sleep disorders center 
study confirmed the diagnosis of severe obstructive sleep apnea.  
Neither VA treatment report included an opinion about the 
etiology of the sleep apnea by a medical practitioner.    

The Court has held that, when the medical evidence is inadequate, 
VA must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  A definitive opinion from a medical examiner regarding 
the etiology of the now diagnosed sleep apnea is necessary for 
the Board's review.  

The Veteran also testified that his employment with the 
Department of Homeland Security (TSA) ended in September 2008, in 
part, due to his sleep apnea.  Efforts should be made to obtain 
these records; he reportedly worked there from September 2002 to 
September 2008.  The Veteran further indicated that he was doing 
vocational rehabilitation.  This file should be obtained, as 
well, as it has potential relevance to the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the complete copy of the Veteran's 
service treatment records, to include any 
outpatient psychiatric or mental health 
records, dated 2006 to 2009, to include any 
treatment records from the Veteran's National 
Guard service.

2.  Obtain the proper release form from the 
Veteran to obtain any employment records from 
the Department of Homeland Security (TSA) 
dated from September 2002 to September 2008 
reflecting his employment ending there due, 
in part, to his sleep apnea.  If efforts to 
obtain these records are unsuccessful, the 
Veteran should be notified and given an 
opportunity to submit the records himself.

3.  Obtain a copy of the Veteran's vocational 
rehabilitation file and associate it with the 
record.

4.  Forward the complete claims file to an 
appropriate examiner for a review and a 
definitive opinion as to the etiology of the 
Veteran's obstructive sleep apnea disability.   

a.  If the new examiner deems it necessary, 
afford the Veteran an appropriate 
examination.   

b.  All necessary tests and studies should be 
accomplished and all complaints and clinical 
manifestations should be reported in detail.  

c.  The claims folder must be reviewed in 
conjunction with the above evaluation, and 
the examination report must clearly indicate 
that such review was performed.  The examiner 
is asked to opine whether it is at least as 
likely as not (50 percent or greater 
probability) that the obstructive sleep 
apnea, diagnosed in April 2008, was incurred 
or related to active military service.  All 
opinions must be accompanied by a complete 
rationale.

5.  Thereafter, readjudicate the claim of 
entitlement to service connection for 
obstructive sleep apnea.  If the benefit 
sought is not granted, issue a supplemental 
statement of the case and afford the 
appellant and his representative an 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


